                     ]UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LEILA M. MCCOY,

       Plaintiff,

     v.                                                          Case No. 20-CV-1394-SCD

APPLETON HOUSING AUTHORITY,
KIM ESSELMAN,
KARI GODSILL, and
DEBRA DILLENBERG,

      Defendants.


          ORDER DENYING PLAINTIFF’S MOTION TO AMEND/CORRECT


       On September 8, 2020, Leila M. McCoy filed a pro se complaint under 42 U.S.C.

§ 1983, alleging that the Appleton Housing Authority (“the agency”) and its employees

discriminated against her on the basis of her sex, disability, and race; denied her a reasonable

accommodation for her disability; and retaliated against her for filing a disability-

discrimination complaint against the agency. See ECF No. 1. The matter was randomly

assigned to me. I promptly screened the complaint under 28 U.S.C. § 1915, granted McCoy’s

request to proceed without paying the filing fee, and directed the U.S. Marshals to serve the

defendants in accordance with § 1915(d). See ECF No. 5.

       On November 16, 2020, McCoy filed a motion to amend/correct her complaint to add

additional claims for relief under the Health Insurance Portability and Accountability Act

(HIPAA) and the Violence Against Women Act (VAWA) and to increase the amount of relief

requested due to “ongoing harassment, intimidation, and endangerment/negligence by the

Defendants.” ECF No. 7. Specifically, McCoy alleges that the defendants have attempted to



           Case 2:20-cv-01394-SCD Filed 12/11/20 Page 1 of 2 Document 8
illegally access her confidential files, disparaged her to business clients, attempted to “hack”

her LinkedIn account, shared her confidential information with third parties without her

permission, unreasonably denied her request for an accommodation to extend the time for

submitting additional information in support of her housing application, and refused to

provide VAWA forms in accessible format (McCoy is blind). See id. at 1–2. McCoy seeks to

increase her request for relief to $2,000,000. See id. at 3.

        According to Fed. R. Civ. P. 15(a)(1),

        a party may amend its pleading once as a matter of course within (A) 21 days
        after serving it, or (B) if the pleading is one to which a responsive pleading is
        required, 21 days after service of a responsive pleading or 21 days after service
        of a motion under Rule 12(b), (e), or (f), whichever is earlier.

Although it is unclear if the defendants have been served with McCoy’s complaint, no

defendant has appeared in this action or filed a responsive pleading. McCoy therefore does

not need the court’s permission to file a first amended complaint. Accordingly, her motion to

amend/correct, ECF No. 7, is DENIED as moot.1 The amended complaint she filed is now

the operative complaint in this action, pursuant to Rule 15(a)(1).

        SO ORDERED this 11th day of December, 2020.




                                                            __________________________
                                                            STEPHEN C. DRIES
                                                            United States Magistrate Judge




1
 I note, however, that there is no private cause of action under HIPAA. See Lundell v. Laport Reg’l, Physician
Network, Inc., No. 3:10-CV-013-JD, 2013 U.S. Dist. LEXIS 22811, at * (N.D. Ind. Feb. 20, 2013) (“It appears that
every court that has considered the issue of whether HIPAA creates a private cause of action has concluded it
does not.”) (collecting cases).

                                                       2


           Case 2:20-cv-01394-SCD Filed 12/11/20 Page 2 of 2 Document 8
